       Case: 3:21-cv-01566-JGC Doc #: 1 Filed: 08/11/21 1 of 4. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DIANA AGHDAM,

               Plaintiff,
       v.                                            CIVIL ACTION NO. 3:21-cv-1566

ALVIS, INC.

               Defendant.


                                    NOTICE OF REMOVAL

       Defendant Alvis, Inc. ("Alvis"), through its counsel and pursuant to 28 U.S.C. §§ 1331,

1441, and 1446, files this notice of removal from the Court of Common Pleas, Allen County, in

Lima, Ohio, to the United States District Court for the Northern District of Ohio, Western Division,

on the following grounds:

                                       I.     Introduction

       1.      On or about July 6, 2021, Plaintiff filed a Civil Complaint in the Court of Common

Pleas, Allen County, in Lima, Ohio, captioned Diana Aghdam v. Alvis, Inc., Case No. CV 2021

0191. Upon information and belief, Plaintiff brings claims for alleged discrimination and

retaliation under Title VII.

                               IL   Removal Procedures and Venue

        2.     The Petition was served on Alvis on July 12, 2021, and this Notice of Removal is

timely filed within thirty (30) days of service pursuant to 28 U.S.C. § 1446(b).

        3.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders, and other

papers filed in the state court action are attached to this Notice of Removal, including: the Civil

Complaint and USPS Certified Mail Receipt (Exhibit A).
       Case: 3:21-cv-01566-JGC Doc #: 1 Filed: 08/11/21 2 of 4. PageID #: 2




       4.      Pursuant to U.S.C. § 1446(d), Alvis will promptly file copies of the Notice of

Removal with the Court of Common Pleas, Allen County, in Lima, Ohio.

       5.      Venue for this Removal Action is proper in U.S. District Court for the Northern

District of Ohio, Western Division, because this district includes Allen County, where the state

court action is pending. 28 U.S.C. § 110.

                                   III.     Basis for Removal

       6.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §§

1331, and it may be removed to this Court pursuant to 28 U.S.C. §§ 1441(a) because Plaintiff has

asserted claims over which this Court has original jurisdiction.

A.     Federal Question Jurisdiction.

       7.      Plaintiff's Complaint (Exhibit A) is vague as to the causes of action under which

Plaintiff files her race, gender, and religion-based discrimination and retaliation claims. Notably,

it does not contain any references to the specific statutory provisions upon which Plaintiff bases

her claims or to any effort on her part to exhaust administrative remedies via the U.S. Equal

Employment Opportunity Commission ("EEOC").

        8.     In an effort to obtain further clarity, on August 11, 2021, Defense counsel contacted

Plaintiff's counsel Royce A. Link of Kerrigan, Boller and Link Co., LPA, to inquire as to the basis

of Plaintiff's claims.

        10.     When asked to identify which statutes Plaintiff relied on to assert her claims, Link

indicated that he required Defendant to file a motion for a more definitive statement rather than

providing any clarity.




                                                  2
        Case: 3:21-cv-01566-JGC Doc #: 1 Filed: 08/11/21 3 of 4. PageID #: 3




       11.     On the same call on August 11, 2020, Link disclosed that Plaintiff had filed an

EEOC Charge and exhausted her administrative remedies. In fact, Link provided Defense counsel

with a Right to Sue Notice issued by the EEOC (Exhibit B).

       12.     Although Link will not disclose it, upon information and belief, based on the fact

that Plaintiff exhausted her administrative remedies consistent with Title VII, Plaintiff seeks relief

under that statute, under which she can allege race, gender, and religion-based discrimination and

retaliation claims.

        13.    This Court has original subject matter jurisdiction over this action under 28 U.S.C.

§ 1331 as this case, upon information and belief, involves a civil action arising under the

Constitution, laws, or treaties of the United States. Accordingly, Defendant may remove this case

pursuant to 28 U.S.C. § 1441, provided that Plaintiff has stated a claim and further that Plaintiff

has not caused any procedural defects to have been made.

        14.     Upon information and belief, the facts of the Complaint allege a cause of action

under the Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e et seq.

Therefore, the Complaint raises federal questions pursuant to 28 U.S.C. § 1331 because, upon

information and belief, the Plaintiff seeks relief under Title VII.

        15.     The causes of action set forth in the Complaint do not constitute non-removable

actions under 28 U.S.C. § 1445.

                                           IV. Conclusion

        WHEREFORE, Alvis respectfully requests the above-captioned action now pending in the

Court of Common Pleas, Allen County, in Lima, Ohio, be removed to the United States District

 Court for the Northern District of Ohio, Western Division, and that this Court assume full

 jurisdiction over the case as provided by law.




                                                   3
       Case: 3:21-cv-01566-JGC Doc #: 1 Filed: 08/11/21 4 of 4. PageID #: 4




                                             Respectfully submitted,

                                             /s/ MichaelB. Mattingly
                                             DINSMORE & SHOHL LLP
                                             Michael B. Mattingly (0089847)
                                             255 East Fifth Street, Suite 1900
                                             Cincinnati, OH 45202
                                             Telephone: (513) 977.8200
                                             Facsimile: (513) 977.8141
                                             michael.mattingly@dinsmore.com


Dated: August 11, 2021                       Attorney for Alvis, Inc.




                                CERTIFICATE OF SERVICE

       Ihereby certify that on the 11th day of August, 2021, a true and exact copy of the foregoing

NOTICE OF REMOVAL OF CIVIL ACTION was electronically filed with the Clerk of the

District Court using the CM/ECF system and served upon counsel for Plaintiff via first-class mail,

postage prepaid, at the following address:

                              Royce A. Link
                              Kerrigan, Boller & Link Co., LPA
                              126 N. Main Ave.
                              Sidney, OH 45365


                                             /s/ MichaelB. Mattingly
                                             DINSMORE & SHOHL LLP
                                             Michael B. Mattingly (0089847)
                                             255 East Fifth Street, Suite 1900
                                             Cincinnati, OH 45202
                                             Telephone: (513) 977.8200
                                             Facsimile: (513) 977.8141
                                             michael.mattingly@dinsmore.com

                                              A ttorney for Alvis, Inc.
 Dated: August 11, 2021




                                                  4
